Citation Nr: 1137652	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to CLL.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran and his wife testified at an August 2011 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  The Veteran submitted additional evidence at the hearing, along with a waiver of initial RO consideration.

When the Veteran filed his initial claim for service connection, he noted the occurrence of right leg blood clots as secondary to CLL, as well as neurological manifestations.  He has submitted medical evidence relating to such.  This claim for service connection has not yet been considered by the RO, and is REFERRED for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the August 2011 hearing, the Veteran indicated that he continues to receive treatment at the VA medical center (VAMC) in Nashville.  He reported that his treating doctor repeatedly notes that his cancer diagnosis is related to herbicide exposure.  The record contains only notes through March 2009.  On remand, updated treatment records must be obtained, as they are potentially relevant to the Veteran's claims.

Further, a VA examination and medical opinion are required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Treatment records and the Veteran's competent lay statements establish a current diagnosis of CLL, as well as potentially related neurological and vascular symptoms of the lower extremities.  Current disability is established.

The Veteran has mainly contended that CLL is due to herbicide exposure.  He does not argue that he should be presumed exposed to herbicides based on Vietnam service under 38 C.F.R. § 3.307; he never set "boots on the ground" in Vietnam.  He served in the waters off the coast of Vietnam aboard the aircraft carrier USS Enterprise; the service department confirms the ship was present in the area when the Veteran was aboard.  He instead contends that the drinking water supply aboard ship, generated in part from evaporators, was contaminated with herbicides and provided sufficient exposure to trigger a presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309.

In support of his contention, he has submitted statements from the Blue Water Navy Association regarding the Institute of Medicine Report by the Committee on Blue Water Navy Vietnam Veterans and Agent Orange Exposure.  These statements and reports were submitted to VA advocating differing interpretation of current regulations and/or amendment of regulations to liberalize the presumption of herbicide exposures.  Unfortunately, these recommendations were considered and rejected by VA with regard to the current presumptions.  They may still be considered evidence of direct service connection outside the presumptions, however.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In that regard, the submitted evidence fails to establish sufficient herbicide exposure.  While it references the plausibility of drinking water as an avenue of contamination, there was no conclusive showing as to any quantifiable level of exposure.  Therefore there is no showing of likely exposure to a dangerous level.  The mere possibility of exposure is too tenuous to warrant a finding of actual exposure to herbicides.  Absent a showing of actual or presumed exposure, there is no possibility of a nexus between herbicides and current disability.  No examination would be required.

However, the Veteran has not limited his claim merely to herbicide exposure.  He has clearly alleged exposure to jet fuels and napalm in the performance of his duties as an "Aviation Boatswain's Mate (Fuels)" in service.  His allegation is consistent with the facts and circumstances of his service, and general chemical exposure in established.

At a July 2007 oncology consultation, Dr. JFW specifically addressed the possibility of "significant chemical exposure" as a risk factor in the Veteran's history.  The inquiry from Dr. JFW is sufficient to give rise to the possibility of a nexus between the Veteran's current CLL and his in-service chemical exposure.  A medical opinion is required on this point.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Obtain updated treatment records from VAMC  Nashville, all associated clinics, and any other VA facility identified by the Veteran or in the record, for the period of March 2011 to the present.

2.  Schedule the Veteran for a VA lymphatic disorders examination; the claims folder must be reviewed in conjunction with the examination.  The examiner must be informed that in the performance of his duties the Veteran was exposed to jet fuels and other chemicals associated with aircraft; he was not exposed to herbicides.  The examiner should opine as to whether it is at least as likely as not that such chemical exposure caused or contributed to currently diagnosed CLL.

The examiner should identify complications of CLL or its treatment; neurological complaints and vascular problems must be commented on specifically.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



